

116 HR 3981 IH: Food Date Labeling Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3981IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Ms. Pingree (for herself and Mr. Newhouse) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish requirements for quality and discard dates that are, at the option of food labelers,
			 included in food packaging, and for other purposes.
	
 1.Short titleThis Act may be cited as the Food Date Labeling Act of 2019. 2.DefinitionsIn this Act:
 (1)Administering SecretariesThe term administering Secretaries means— (A)the Secretary of Agriculture with respect to any product that is under the Secretary of Agriculture’s jurisdiction and is—
 (i)a poultry product, as defined in section 4 of the Poultry Products Inspection Act (21 U.S.C. 453); (ii)a meat food product, as defined in section 1 of the Federal Meat Inspection Act (21 U.S.C. 601); or
 (iii)an egg product, as defined in section 4 of the Egg Products Inspection Act (21 U.S.C. 1033); and (B)the Secretary of Health and Human Services with respect to any product that is under the Secretary of Health and Human Services’ jurisdiction and is a food (as defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)).
 (2)Discard dateThe term discard date means a date voluntarily printed on food packaging, which signifies the end of the estimated period of shelf life under any stated storage conditions, after which the food labeler advises the product not be consumed.
 (3)Food labelerThe term food labeler means the producer, manufacturer, distributor, or retailer that places a date label on food packaging of a product.
 (4)Quality dateThe term quality date means a date voluntarily printed on food packaging that is intended to communicate to consumers the date after which—
 (A)the quality of the product may begin to deteriorate; but (B)the product remains apparently wholesome food (as defined in subsection (b)(2) of section 22 of the Child Nutrition Act of 1966 (42 U.S.C. 1791(b)(2)); also known as the Bill Emerson Good Samaritan Food Donation Act).
				3.Quality dates and discard dates
			(a)Quality dates
 (1)In generalIf a food labeler includes a quality date on food packaging, the label shall use the uniform quality date label phrase under paragraph (2).
 (2)Uniform phraseThe uniform quality date label phrase under this paragraph shall be BEST If Used By or, if permissible under subsection (c)(3), the standard abbreviation of BB, unless and until the administering Secretaries, acting jointly, specify through rulemaking another uniform phrase to be used for purposes of complying with paragraph (1).
 (3)Option of the labelerThe decisions on whether to include a quality date on food packaging and which foods should be so labeled shall be at the discretion of the food labeler.
				(b)Discard dates
 (1)In generalIf a food labeler includes a discard date on food packaging, the label shall use the uniform discard date label phrase under paragraph (2).
 (2)Uniform phraseThe uniform discard date label phrase under this paragraph shall be USE By or, if permissible under subsection (c)(3), the standard abbreviation of UB, unless and until the administering Secretaries, acting jointly, specify through rulemaking another uniform phrase to be used for purposes of complying with paragraph (1).
 (3)Option of the labelerThe decisions on whether to include a discard date on food packaging and which foods should be so labeled shall be at the discretion of the food labeler.
				(c)Quality date and discard date labeling
 (1)In generalThe quality date or discard date, as applicable, and immediately adjacent uniform quality date label phrase or discard date label phrase—
 (A)shall be— (i)in single easy-to-read type style; and
 (ii)located in a conspicuous place on the package of the food; and (B)may be on the label or, at the discretion of the food labeler, elsewhere on the package.
 (2)Date formatEach quality date and discard date shall be stated in terms of day and month and, as appropriate, year.
 (3)AbbreviationsA food labeler may use a standard abbreviation of BB and UB for the quality date and discard date, respectively, only if the food packaging is too small to include the uniform phrase described in subsection (a)(2) or (b)(2), as applicable.
 (4)Freeze byA food labeler may add or Freeze By following a quality date or discard date uniform phrase. (d)Infant formulaThis Act and the amendments made by this Act—
 (1)do not apply with respect to infant formula (as defined in section 201(z) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(z))); and
 (2)shall not be construed to affect the requirements pertaining to infant formula under section 412 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350a) and other applicable provisions of law.
 (e)EducationNot later than 1 year after the date of enactment of this Act, the administering Secretaries, acting jointly, shall provide consumer education and outreach on the meaning of quality date and discard date food labels.
			(f)Rule of construction; preemption
 (1)Rule of constructionNothing in this Act or the amendments made by this Act shall be construed to prohibit any State or political subdivision of a State from establishing or continuing in effect any requirement that prohibits the sale or donation of foods based on passage of the discard date.
 (2)PreemptionNo State or political subdivision of a State may establish or continue in effect any requirement that—
 (A)relates to the inclusion in food labeling of a quality date or a discard date that is different from or in addition to, or that is otherwise not identical with, the requirements of this Act and the amendments made by this Act; or
 (B)prohibits the sale or donation of foods based on passage of the quality date. (3)EnforcementThe administering Secretaries, acting jointly and in coordination with the Federal Trade Commission, shall ensure that the uniform quality date label phrase and uniform discard date label phrase are standardized across all food products.
 (4)SavingsNotwithstanding paragraph (2), nothing in this Act, nor any amendment made by this Act, nor any standard or requirement imposed pursuant to this Act, shall be construed to preempt, displace, or supplant any State or Federal common law rights or any State or Federal statute creating a remedy for civil relief, including those for civil damage, or a penalty for criminal conduct.
 (g)Time temperature indicator labelsNothing in this Act or the amendments made by this Act shall be construed to prohibit or restrict the use of time-temperature indicator labels or similar technology that is in addition to or in lieu of any uniform quality date label phrase under subsection (a)(2) or uniform discard date label phrase under subsection (b)(2).
			4.Misbranding
 (a)FDA violationsSection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at the end the following:
				
 (z)If it is food and its labeling is in violation of section 3 of the Food Date Labeling Act of 2019.. (b)Poultry productsSection 4(h) of the Poultry Products Inspection Act (21 U.S.C. 453(h)) is amended—
 (1)in paragraph (11), by striking or at the end; (2)in paragraph (12), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (13)if its labeling is in violation of section 3 of the Food Date Labeling Act of 2019..
 (c)Meat productsSection 1(n) of the Federal Meat Inspection Act (21 U.S.C. 601(n)) is amended— (1)in paragraph (11), by striking or at the end;
 (2)in paragraph (12), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
					
 (13)if its labeling is in violation of section 3 of the Food Date Labeling Act of 2019.. (d)Egg productsSection 7(b) of the Egg Products Inspection Act (21 U.S.C. 1036(b)) is amended in the first sentence by adding before the period at the end or if its labeling is in violation of section 3 of the Food Date Labeling Act of 2019.
 5.RegulationsNot later than 2 years after the date of enactment of this Act, the Secretaries, acting jointly, shall promulgate final regulations for carrying out the provisions of this Act and the amendments made by this Act.
 6.Delayed applicabilityThis Act and the amendments made by this Act shall apply only with respect to food products that are labeled on or after the date that is 2 years after the date of promulgation of final regulations under section 5.
		